UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: May 19, 2011 TIFFANY & CO. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-9494 (Commission File Number) 13-3228013 (I.R.S. Employer Identification No.) 727 Fifth Avenue, New York, New York (Address of principal executive offices) 10022 (Zip Code) Registrant's telephone number, including area code:(212) 755-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On May 19, 2011, Registrant issued a press release announcing that its Board of Directors has declared a 16% increase in the quarterly dividend rate on its Common Stock. This action increases the rate from $0.25 per share to a new rate of $0.29 per share, effective with the next payment in July. A copy of the May 19, 2011 press release is attached hereto as Exhibit 99.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits. (c) Exhibits 99.1Press Release dated May 19, 2011. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TIFFANY & CO. BY: /s/ Patrick B. Dorsey Patrick B. Dorsey Senior Vice President, Secretary and General Counsel Date:May 19, 2011 2 EXHIBIT INDEX Exhibit No.Description Text of Press Release issued by Tiffany & Co., dated May 19, 2011.
